DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The formal drawings filed on 03/26/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 03/26/2020 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 4/19/22 is acknowledged.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (“Sugita”) US PG-Pub 2016/0192539.
Sugita discloses a power conversion device comprising: a plurality of semiconductor modules, each having a semiconductor element (element 52, Fig. 2); a plurality of coolers (element 3, Figs. 1 and 4), each having a refrigerant – note that it is well known that LLC discussed in ¶[0017] contains ethylene glycol which is a refrigerant -- flow path (element Ps, Fig. 3 and ¶[0021]) inside; and a frame (element 40, Fig. 5) configured to pressurize and hold a stacked body --note that the recitation calling for, “…configured to pressurize and hold …” constitutes a functional language -- in which the semiconductor modules and the coolers are alternately stacked, in a stacking direction of the stacked body, wherein the frame includes a first frame (element 41, Fig. 5) and a second frame (element 42, Fig. 5) that sandwich the stacked body between the first frame and the second frame, the first frame is a plate material bent to surround the stacked body from three directions (Fig. 5), the first frame includes a pair of side walls (element 44, Fig. 5) extending in the stacking direction of the stacked body, and an abutting wall (element 49, Fig. 5) extending between the side walls and abutting the stacked body, the abutting wall is bent outward from the frame, and each of the side walls is bent inward from the frame. 
Re claim 2, similar to Applicant’s (¶[0043]), a ridge line, of a bent portion provided in the second frame 42 is bent between the side walls 41b in a direction perpendicular to the stacking direction. With such a configuration, the second frame 42 having high bending stiffness can be easily obtained; thus, the recitation calling for, “… wherein a bending stiffness in the stacking direction of the second frame is higher than a bending stiffness in the stacking direction of the abutting wall of the first frame” (claim 2)  or “… wherein a bending stiffness in the stacking direction of the second frame is higher than a bending stiffness in a plate thickness direction of the side walls of the first frame” (claim 3) is met.
Re claim 4, Sugita discloses wherein the second frame (element 42, Fig. 5) is a plate material having at least one bent portion (along outer side faces B1/B2 shown in Fig. 5); and a bent line of the bent portion is bent between the side walls in a direction perpendicular to the stacking direction.
8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagimoto et al. (“Hagimoto”) US PG-Pub 2018/0083548.
Hagimoto discloses a power conversion device comprising: a plurality of semiconductor modules (element 10), each having a semiconductor element (element 11, Fig. 6); a plurality of coolers (element 20, Figs. 1 and 2), each having a refrigerant (element 21, Figs. 1-3) flow path inside; and a frame (element 400, Figs. 8 and 9) configured to pressurize and hold a stacked body -- note that the recitation calling for, “…configured to pressurize and hold …” constitutes a functional language -- in which the semiconductor modules and the coolers are alternately stacked (Fig. 3), in a stacking direction of the stacked body, wherein the frame includes a first frame (element 41a/42a/404/405, Figs. 8 and 9) and a second frame (element 402/403, Fig. 9) that sandwich the stacked body between the first frame and the second frame, the first frame is a plate material bent to surround the stacked body from three directions (Fig. 8), the first frame includes a pair of side walls (element 41a/42a, Fig. 8) extending in the stacking direction of the stacked body, and an abutting wall (element 405/404, Fig. 9) extending between the side walls and abutting the stacked body, the abutting wall is bent outward from the frame, and each of the side walls is bent inward from the frame. 
9.	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morino et al. (“Morino”) US PG-Pub 2012/0014066.
Morino discloses a power conversion device comprising: a plurality of semiconductor modules, each having a semiconductor element (element 71-73, Fig. 1); a plurality of coolers (element 25, Figs. 1-3), each having a refrigerant (abstract) flow path inside; and a frame (element 30/130, Figs. 1 and 12) configured to pressurize and hold a stacked body -- note that the recitation calling for, “…configured to pressurize and hold …” constitutes a functional language -- in which the semiconductor modules and the coolers are alternately stacked (Figs. 1 and 2), in a stacking direction of the stacked body, wherein the frame includes a first frame (U-shaped element 32/132, Figs. 1 and 12) and a second frame (element 31/131, Figs. 1 and 12) that sandwich the stacked body between the first frame and the second frame, the first frame is a plate material bent to surround the stacked body from three directions (Figs. 1 and 12), the first frame includes a pair of side walls (opposite sides of the U-shaped portion, Figs. 1 and 2) extending in the stacking direction of the stacked body, and an abutting wall (wall side of the U-shaped portion, Figs. 1 and 2) extending between the side walls and abutting the stacked body, the abutting wall is bent outward from the frame, and each of the side walls is bent inward from the frame. 
Re claim 5, Morino discloses wherein the first frame is made of metal (¶[0065]). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morino/ Hagimoto in view of Sugita.
Morino/Hagimoto teaches the device structure as recited in the claim. The difference between Ito and the present claim is the recited stiffness. 
Sugita discloses, similar to Applicant’s (¶[0043]), a ridge line, of a bent portion provided in the second frame 42 is bent between the side walls 41b in a direction perpendicular to the stacking direction. With such a configuration, the second frame 42 having high bending stiffness can be easily obtained; thus, the recitation calling for, “… wherein a bending stiffness in the stacking direction of the second frame is higher than a bending stiffness in the stacking direction of the abutting wall of the first frame” (claim 2)  or “… wherein a bending stiffness in the stacking direction of the second frame is higher than a bending stiffness in a plate thickness direction of the side walls of the first frame” (claim 3) is met.
Sugita's teachings could be incorporated with the device of Morino/Hagimoto which would result in the claimed invention. Therefore, it would have been obvious to one having ordinary skill in the art to incorporate Sugita's teachings since it has been held to be within the level of worker in the art to select a known frame arrangement based on its suitability for its intended use as a matter of design choice. See Sinclair  & Carroll Co. v. Inter chemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Re claim 4, Sugita discloses wherein the second frame (element 42, Fig. 5) is a plate material having at least one bent portion (along outer side faces B1/B2 shown in Fig. 5); and a bent line of the bent portion is bent between the side walls in a direction perpendicular to the stacking direction.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakasaka et al. (US PG-Pub 2011/0194248) teaches an power conversion apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893